Exhibit 10.2
CONSENT LETTER
June 3, 2011
Gibraltar Industries, Inc.
3556 Lake Shore Road
Buffalo, New York 14219
Attention: Kenneth W. Smith
                 Senior Vice President and
                 Chief Financial Officer
Re: KeyBank’s Agented Credit Facility for Gibraltar Industries, Inc., et al.
Ladies and Gentlemen:
     Reference is made to that certain Third Amended and Restated Credit
Agreement, dated as of July 24, 2009, among Gibraltar Industries, Inc., a
Delaware corporation (“Gibraltar”), Gibraltar Steel Corporation of New York, a
New York corporation (“GSNY” and, together with Gibraltar, collectively,
“Borrowers” and, individually, each a “Borrower”), the lenders from time to time
listed on Schedule 1 thereto (together with their respective successors and
assigns, collectively, the “Lenders” and, individually, each a “Lender”),
KeyBank National Association as the lead arranger, sole book runner and
administrative agent for the Lenders (“Agent”), JPMorgan Chase Bank, N.A. and
BMO Harris Financing, Inc., formerly known as BMO Capital Markets Financing,
Inc., as co-syndication agents, and HSBC Bank USA, National Association and
Manufacturers and Traders Trust Company, as co-documentation agents (as amended,
the “Credit Agreement”). Capitalized terms used in this consent letter (this
“Consent Letter”) and not otherwise defined herein shall be defined as set forth
in the Credit Agreement.
     Borrowers have notified Agent and the Lenders that, on or about June 3,
2011, Southeastern Metals Manufacturing Company, Inc., a Florida corporation, a
Guarantor of Payment, plans to acquire all of the outstanding capital stock of
Pacific Award Metals, Inc., a California corporation (the “Target”), for an
aggregate amount of cash Consideration of approximately Sixteen Million Dollars
($16,000,000) (the “Acquisition”).
     Borrowers have also notified Agent and the Lenders that the Target EBITDA
of the Target (excluding proposed synergies and other post acquisition actions
or enhancements) for the most recently completed twelve (12) consecutive
calendar months is negative.
     Section 5.13(g)(iii) of the Credit Agreement prohibits Borrowers from
effecting any acquisition if the target entity has not generated positive Target
EBITDA (excluding proposed synergies and other post acquisition actions or
enhancements) for the most recently completed twelve (12) consecutive months
prior to such Acquisition. Borrowers have requested that Agent and the Lenders
consent to the Acquisition, notwithstanding the restriction in
Section 5.13(g)(iii) of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     Agent and the Lenders hereby consent to the foregoing on the following
conditions:
     (a) without giving effect to the terms of this Consent Letter, Borrowers
shall be in compliance with Section 5.13 of the Credit Agreement (other than
Section 5.13(g)(iii) of the Credit Agreement), both before and after the
Acquisition;
     (b) after giving effect to the terms of this Consent Letter, no Default or
Event of Default shall exist under the Credit Agreement or any other Loan
Document;
     (c) the aggregate amount of Consideration paid by the Companies for the
Acquisition shall not exceed Twenty Million Dollars ($20,000,000); and
     (d) Borrowers shall pay all legal fees and expenses of Agent in connection
with this Consent Letter.
     Except as otherwise expressly specified in this Consent Letter, the Credit
Agreement shall remain in full force and effect and shall be unaffected hereby.
This Consent Letter (a) is a Loan Document pursuant to the Credit Agreement,
(b) is not intended to, nor shall it, establish any course of dealing among
Borrowers, Agent and the Lenders that is inconsistent with the express terms of
the Credit Agreement, and (c) shall not operate as a waiver or amendment of any
other right, power or remedy of Agent and the Lenders under the Credit Agreement
or constitute a continuing consent of any kind. The consent requested by
Borrowers and granted by Agent and the Required Lenders hereunder relates solely
to the items set forth in this Consent Letter. No further consent has been
requested or granted. This Consent Letter shall be governed by, and construed in
accordance with, the internal laws of the State of New York.
[Remainder of page intentionally left blank.]

2



--------------------------------------------------------------------------------



 



     This Consent Letter shall not be effective until (a) it has been executed
by the Required Lenders, and (b) each Borrower and Guarantor of Payment have
executed the attached Acknowledgment and Acceptance. This Consent Letter may be
executed in any number of counterparts, by different parties hereto in separate
counterparts and by facsimile or electronic signature, each of which when so
executed and delivered shall be deemed to be an original and all of which when
taken together shall constitute but one and the same agreement.

            Very truly yours,

KEYBANK NATIONAL ASSOCIATION
as Agent and as a Lender
      By:   /s/ Timothy W. Kenealy        Name:   Timothy W. Kenealy      
Title:   Vice President       HSBC BANK USA, NATIONAL ASSOCIATION
as a Co-Documentation Agent and as a Lender
      By:   /s/ Frank M. Eassa       Name:   Frank M. Eassa       Title:  
Assistant Vice President        MANUFACTURERS AND TRADERS TRUST COMPANY
as a Co-Documentation Agent and as a Lender
      By:   /s/ Jonathan Z. Falk       Name:   Jonathan Z. Falk       Title:  
Vice President       JPMORGAN CHASE BANK, N.A.
as a Co-Syndication Agent and as a Lender
      By:   /s/ Marie C. Duhamel       Name:   Marie C. Duhamel       Title:  
Vice President        BMO HARRIS FINANCING, INC.
as a Co-Syndication Agent and as a Lender
      By:           Name:           Title:        

Signature Page 1 of 3 to Consent Letter

 



--------------------------------------------------------------------------------



 



            HARRIS N.A.
as a Fronting Lender
      By:           Name:           Title:           BANK OF AMERICA, N.A.
      By:   /s/ Mary Louise Grzeskowiak       Name:   Mary Louise Grzeskowiak  
    Title:   Vice President        PNC BANK, NATIONAL ASSOCIATION
as successor to National City Bank
      By:   /s/ William A. Feldmann       Name:   William A. Feldmann      
Title:   Senior Vice President        US BANK, NATIONAL ASSOCIATION
      By:   /s/ Kenneth R. Fieler       Name:   Kenneth R. Fieler       Title:  
Assistant Vice President
U.S. Bank, N.A.       RBS CITIZENS, NATIONAL ASSOCIATION
      By:   /s/ Michael Kenneth       Name:   Michael Kenneth        Title:  
Vice President       FIRST NIAGARA BANK, N.A.
      By:   /s/ John C. Wright        Name:   John C. Wright       Title:   Vice
President        COMERICA BANK
      By:   /s/ Blake Arnett        Name:   Blake Arnett       Title:   Vice
President     

Signature Page 2 of 3 to Consent Letter

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION
      By:   /s/ William A. Feldmann       Name:   William A. Feldmann      
Title:   Senior Vice President     

Signature Page 3 of 3 to Consent Letter

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND ACCEPTANCE
     Each of the undersigned hereby acknowledges and accepts the terms of the
foregoing Consent Letter dated as of June ___, 2011. Each of the undersigned
further certifies that the following statements are true as of the date hereof:
(a) the representations and warranties contained in each of the Loan Documents
are correct in all material respects as though made on and as of the date
hereof, except to the extent that any thereof expressly relate to an earlier
date; (b) after giving effect to the terms of the Consent Letter, no event has
occurred and is continuing that constitutes a Default or Event of Default; and
(c) the undersigned does not have any claim or offset against, or defense or
counterclaim to, any obligation or liability of any of the undersigned under the
Credit Agreement or any other Loan Document.
     This Acknowledgment and Acceptance is executed by the undersigned as of the
date first written above.

            GIBRALTAR INDUSTRIES, INC.
GIBRALTAR STEEL CORPORATION OF NEW YORK
AIR VENT INC.
ALABAMA METAL INDUSTRIES
CORPORATION
AMICO HOLDING COMPANY, INC.
APPLETON SUPPLY CO., INC.
CONSTRUCTION METALS, LLC
DIAMOND PERFORATED METALS, INC.
THE D.S. BROWN COMPANY
D.S.B. HOLDING CORP.
FLORENCE CORPORATION
FLORENCE CORPORATION OF KANSAS
GIBRALTAR STRIP STEEL, INC.
NOLL/NORWESCO, LLC
SEA SAFE, INC.
SOLAR GROUP, INC.
SOLAR OF MICHIGAN, INC.
SOUTHEASTERN METALS
MANUFACTURING COMPANY, INC.
      By:   /s/ Kenneth W. Smith        Kenneth W. Smith        Chief Financial
Officer     

Signature Page to Acknowledgment and Acceptance

 